DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites transmitting 2k chirps, where k is a positive integer greater than 1. The set of integers is n chirps, where n is smaller than or equal to 1. From claim 1, n chirps are transmitted. If k=2 and n is smaller than 2k, then n can equal to 1 or 2. However, if one or two chirps are transmitted in claim 1, how can a plurality of frames with 2k chirps be transmitted when 2k chirps is larger than the number of chirps that are transmitted in claim 1? Therefore, it is unclear as to exactly how many chirps are transmitted when a plurality of frames each comprising 2k chirp are transmitted. Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the same reason as claim 9.
13 recites the limitation "a frame" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 11, 12, and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mindell et al 10,591,592 (hereinafter Mindell).
Regarding claim 1, Mindell discloses a method of operating a radar (see fig. 3), the method comprising: 
generating a set of chirps (see fig. 3, col. 6, lines 46-61, col. 9, lines 43-47); 
transmitting the set of chirps (see fig. 3, col. 9, lines 14-20 and 43-50); 
receiving chirps corresponding to the transmitted set of chirps (see fig. 3, col. 9, lines 28-31 and 58-66); 
using a finite state machine (FSM) (44, 46, see fig. 3) to apply a phase shift to each of the transmitted chirps or each of the received chirps based on a code (see fig. 
Regarding claim 2 as applied to claim 1, Mindell further discloses wherein applying the phase shift based on the code comprises: determining a next output of a phase code block; and applying the phase shift based on the next output (see fig. 3, col. 9, lines 37-42 and 58-66).
Regarding claim 3 as applied to claim 2, Mindell further discloses wherein determining the next output of the phase code block comprises clocking a shift register to produce the next output at an output of the shift register (PN code generator generate code using a linear-feedback shift register, see fig. 3, col. 9, lines 37-42 and 58-66).
Regarding claim 4 as applied to claim 3, Mindell further discloses wherein the shift register is a linear-feedback shift register (PN code generator generate code using a linear-feedback shift register, see fig. 3, col. 9, lines 37-42 and 58-66).
Regarding claim 5 as applied to claim 1, Mindell further discloses further comprising programming the FSM with the code (PN code generator generate code using a linear-feedback shift register circuit defined/programmed with a generator polynomial, see fig. 3, col. 9, lines 37-42 and 58-66).
Regarding claim 6 as applied to claim 5, Mindell further discloses wherein programming the FSM with the code comprises programming a polynomial into a linear-feedback shift register (PN code generator generate code using a linear-feedback shift register circuit defined/programmed with a generator polynomial, see fig. 3, col. 9, lines 37-42 and 58-66).

claim 8 as applied to claim 1, Mindell further discloses comprising: selecting a transmitter path using a switch coupled to a transmitter mixer (see fig. 3, col. 9, lines 5-28); and applying the phase shift to each of the transmitted chirps based on the code (see fig. 3, col. 9, lines 5-28 and lines 43-66). 
Regarding claim 11 as applied to claim 1, Mindell further discloses wherein the code is a Barker code (col. 6, lines 57-61, col. 18, lines 1-47).
Regarding claim 12 as applied to claim 1, Mindell further discloses wherein the code has a length equal to a primary number (see col. 6, lines 57-61, col. 18, lines 29-33 (~the coded waveforms are not restricted to just a primary number, thus encapsulating primary or non-primary numbers associated with the specific code used)).
Regarding claim 14 as applied to claim 1, Mindell further discloses wherein applying the phase shift based on the code comprises applying either 0° phase shift or 180° phase shift based on the code (col. 9, lines 5-42).
Regarding claim 15 as applied to claim 1, Mindell further discloses wherein each chirp of the set of chirps comprises a linear chirp (see figs. 2 and 3, col. 3, lines 1-4 and 31-35, col. 6, lines 57-61).
Regarding claim 16 as applied to claim 1, Mindell further discloses wherein the radar is a millimeter-wave radar (see col. 11, lines 47-57, col. 18, lines 34-48).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mindell et al 10,591,592 (hereinafter Mindell) in view of Lu et al 20150347027 (hereinafter Lu).
Regarding claim 7 as applied to claim 1, Mindell discloses wherein programming the FSM with the code comprises using a serial peripheral interface (SPI). Lu however, discloses a finite state machine receiving command codes from a memory via a SPI (see fig. 3, [0034]). It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lu with Mindell by providing code to a finite state machine via a SPI, as disclosed by Lu, in order to enable the finite state machine to execute a command(s) associated with the provided code.

Allowable Subject Matter
Claims 17-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 17, Pavao-Moreira et al US 20160103206 discloses radar comprising: a phase-locked loop (PLL); a transmitter amplifier; a receiver phase mixer coupled to the PLL; a receiver amplifier; a phase code block. The instant invention discloses a phase-locked loop (PLL); a transmitter phase mixer coupled to the PLL; a transmitter amplifier having an input coupled to the transmitter phase mixer; a receiver phase mixer coupled to the PLL; a receiver amplifier; a receiver mixer having a first input coupled to an output of the receiver amplifier, a INF 2018 P 51853 USotPage 17 of 20second input coupled to an output of the receiver phase mixer, and an output configured to generate an intermediate frequency signal; a phase code block; and a finite state machine (FSM) configured to 
Claim 26 is allowed for the same reason as claim 17. Claims 18-25 are allowed by virtue of being dependent on claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gulati et al 20190391247 discloses selecting a FMCW waveform parameter for coexistence of multiple radar sources, wherein every chirp uses a phase-coded FMCW waveform.
Schat et al 10,396,974 discloses providing a PN signal to a PLL via PN generator circuit that includes a linear feedback shift register.
Thuries et al 20190013814 discloses a radar device comprising a phase shifter.
Bialer et al 20180113192 discloses chirp modulation via chirp slope switching.
Campbell 9,933,520 discloses orthogonal linear frequency modulation for MIMO radar.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUMIDE AJIBADE AKONAI/           Primary Examiner, Art Unit 3648